DETAILED ACTION
Applicant’s response, filed 08 March 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-25 are directed to an invention that lacks unity with the invention originally claimed for the following reasons: 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claims 1, 3, 4-9, 11-15, 17-19 , drawn to a method of constructing an interaction network.
Group II, claims 21-25, drawn to a different method of producing an interaction network.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of mapping nucleic acid mutations to a pathway in a collection of pathways, constructing/producing a nucleic acid mutation interaction network, and performing binarization on the nucleic acid mutation interaction network, these technical features are not  special technical features as it does not make a contribution over the prior art in view of Pandey et al. Specifically, Pandey et al. discloses mapping SNPs (i.e. nucleic acid mutations) to a gene in a collection of pathways, which is then associating with one of the pathways (i.e. mapping mutations to a pathway) (Figure 1, e.g. SNPs are mapped to a gene, which is mapped to a pathway of multiple pathways; pg. 3, col. 2, para. 3; pg. 4, col. 1, para. 2-3, e.g. if a SNP is not easily assigned, it is not used in pathway analysis), constructing a gene-gene interaction network (pg. 2, col. 2, para. 3-4; pg. 3, col. 1, para. 3; Figure 2), and applying a threshold to filter the gene-gene interactions and pruning edges with an edge strength below a threshold value (i.e. binarizing the mutations in the interaction network, as described by Applicant’s specification at para. [0032] and [00118] (pg. 4, col. 2, para. 2).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 21-25 are withdrawn from consideration as being directed to a nonelected invention. See 37 CFR 1.142(b)  and MPEP § 821.03.

Status of Claims
Claims 2, 4, 10, 16, and 20 are cancelled.
Claims 21-25 are newly added.
Claims 1, 3, 5-9, 11-15, 17-19, and 21-25 are pending.
Claims 21-25 are withdrawn from consideration as being directed to a nonelected invention. See 37 CFR 1.142(b)  and MPEP § 821.03.
Claims 1, 3, 5-9, 11-15, and 17-19 are rejected.
Claims 1, 8, and 15 are objected to.

Priority
The effective filing date of the claimed invention is 14 March 2016.

Drawings
The objection to the drawings filed 24 Aug. 2018 in the Office action mailed 02 Nov. 2021 has been withdrawn in view of the amendments to the specification and Applicant’s arguments at pg. 9, para. 6 to pg. 10, para. 1, received 08 March 2022.

Specification
The amendments to the specification received 08 March 2022 have been entered.
The objection the abstract in the Office action mailed 02 Nov. 2021 has been withdrawn in view of the amendments to the abstract filed 08 March 2022.

Claim Objections
The objection to claims 1, 5, 7-8, 12, 14-15, and 17 in the Office action mailed 02 Nov. 2021 has been withdrawn in view of claim amendments received 08 March 2022.
Claims 1, 8, and 15 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claims 1, 8, and 15 recite “…receiving a genetic sample comprising a plurality of nucleic pair-level interactions”, which is a typographical error and should recite “…nucleic acid pair-level interactions”, as recited in the subsequent constructing step of the claim.
Claims 1, 8, and 15 recite “…testing pairs of pathways of the interaction network for nucleic acid-nucleic acid mutation pair interaction…”, which is a grammatical error and should recite “….for nucleic acid-nucleic acid mutation pair interactions”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments field 08 March 2022 regarding the claim objections have been fully considered but they do not pertain to the newly recited objection set forth above.

Claim Interpretation
Claim 15 recites “A system comprising: a processor; and a memory, the memory including instructions, which when executed by a machine, cause the machine to perform the operations comprising:….”, which includes memory comprising instructions (i.e. descriptive material). To be given patentable weight, the descriptive material and associated product must be in a functional relationship. However, under the broadest reasonable interpretation of the claim, the machine is not required to be either the system or the processor of the system, and instead can refer to a different machine/computer. Accordingly, claim 15 recites a system comprising a processor and memory storing instructions, wherein the instructions are not required to cause the system to perform the recited operations. When determining the scope of a claim directed to a computer-readable medium containing certain programming, the examiner should first look to the relationship between the programming and the intended computer system. Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. See MPEP 2111.05 III. In this case, because the instructions/programming stored in the memory does not have a relationship to the recited system (i.e.. “which when executed by a machine, cause the machine to perform the operations…”), the instructions stored on the memory do not have patentable weight.

Claim Interpretation-35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“…producing an interaction network by performing a thresholding and binarization process on the nucleic acid pair interactions” in claims 1, 8, and 15.
Because this claim interpretation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
Applicant’s specification at para. [0032] discloses network thresholding and binarization involves applying a threshold to derive a low-confidence, high coverage interaction network, and at para. [0018], which discloses thresholding and binarization comprises establishing an interaction between nucleic acid mutations when associated with a phenotype for the mutation exceeds a threshold value. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or, applicant may:  (1) amend the claim limitation to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
If Applicant does not intend for the claim limitation to invoke 35 U.S.C. 112(f), the claim can be amended to recite “…producing an interaction network by performing thresholding and binarization on the nucleic acid pair interactions”, such that the generic placeholder “process” is removed.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Any newly recited portion herein is necessitated by claim amendment.
Claim 3 recites “determining an identical by descent (IBD) score of a pair of nucleic acid mutations of the genetic sample and removing at least one of the nucleic acid mutations of the genetic sample with an IBD score above a predetermined threshold value”. However, Applicant’s specification at para. [0037] discloses that an IBD score is calculated for pairs of subjects, that an IBD is relevant to the extent that two genes share the same sequences, and that a gene is identical by state in two or more individuals if they have identical nucleotide sequences. Applicant’s specification at para. [0037] further discloses that if the IBD score for the pair is above a threshold, a sample of the pair is randomly chosen and removed from the data. That is IBD is used to determine the relatedness of gene/segment between individuals, rather than between mutations of the same individual. Therefore, Applicant’s specification does not provide support for determining an IBD score for a pair of nucleic acid mutations within a single genetic sample and removing a nucleic acid mutation pair of the genetic sample with the IBD score above a threshold, as recited in claim 3; instead Applicant’s specification provides support for determining an IBD score between a pair of subjects/samples, and removing entire subjects (rather than mutations within a subject) with an IBD score above a threshold.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “determining an identical by descent (IBD) score of a pair of nucleic acid mutations of the genetic sample and removing at least one of the nucleic acid mutations of the genetic sample with an IBD score above a predetermined threshold value”, recited in claim 3, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant's arguments filed 08 March 2022 regarding 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
Applicant remarks that IBD scoring is readily known by those of skill in the art, and IBD is easily searchable on Google and Wikipedia to a lay person, and thus Applicant requests the withdrawal of the rejection (Applicant’s remarks at pg. 15, para. 2-4).
This argument is not persuasive. While calculating IBD is known to one of ordinary skill in the art, the claim was not rejected for merely reciting an IBD score, but rather how the IBD score is being applied in the claim. As understood by one of ordinary skill in the art, and as discussed in Applicant’s specification at para. [0037], identical by descent is a term used to describe a matching segment of DNA shared by two or more people that has been inherited from a common ancestor. As discussed above, Applicant’s specification discloses calculating IBD scores between subject pairs and randomly removing a subject from the pair of the pair has an IBD score greater than a threshold. This is in contrast to claim 3, which recites calculating an IBD score between a pair of mutations (e.g. different mutations) of the same individual. However, IBD involves calculating a score between subjects for the same gene or segment. Therefore, Applicant’s specification does not provide support for claim 3.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 2, 4, 10, 16, and 20  under 35 U.S.C. 112(b) in the Office action mailed 02 Nov. 2021 has been withdrawn in view of the cancellation of these claims received 08 March 2022.
The rejection of claims 1, 3, 8, and 15 under 35 U.S.C. 112(b) in para. [038] and [040] in the Office action mailed 02 Nov. 2021 has been withdrawn in view of the claim amendments received 08 March 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 5-9, 11-15, and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly portion recited herein is necessitated by claim amendment.
Claims 1 and 8 and claims dependent therefrom, are indefinite for recitation of “…receiving a genetic sample comprising a plurality of nucleic [acid] pair-level interactions; performing quality control of the genetic sample comprising mapping a nucleic acid mutation to a gene…”. It’s unclear if the claims intend to physically require receiving a genetic sample, as suggested by the claim language “receiving a genetic sample”, or if the claims merely intend to require receiving information obtained from a genetic sample (e.g. the nucleic acid pair-level interactions), given the claims recite the sample comprises information that is being mapped to a gene. If Applicant intends for the claims to require physically receiving a sample, then it’s further unclear in what way the non-transitory computer readable medium of claim 8 would be able to receive a physical sample. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to mean “receiving a plurality of nucleic acid pair-level interactions obtained from a genetic sample; performing quality control of the genetic sample comprising mapping…”, such that the claims only require receiving the data from the sample, consistent with what a machine can perform when executing the instructions on the computer readable medium.
Claims 1, 8, and 15, and claims dependent therefrom, are indefinite for recitation of “…constructing a nucleic acid mutation interaction network…., wherein constructing the nucleic acid interaction network is scored under at least one disease model”. It’s unclear if the wherein clause intends to further limit the constructed nucleic acid interaction network to be scored under at least one disease model, such that the claim does not actively require a step of scoring the nucleic acid interaction network, or if the wherein clause intends to further limit the constructing of the nucleic acid mutation interaction network to comprise scoring the nucleic acid interaction network under at least one disease model. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to further limit the constructing step to comprise scoring the nucleic acid mutation interaction network under at least one disease model.
Claims 1, 8, and 15, and claims dependent therefrom, are indefinite for recitation of “producing an interaction network by performing a thresholding and binarization process on the nucleic acid pair interactions”, which has been interpreted under 35 U.S.C. 112(f), as discussed above. While Applicant’s specification provides sufficient structure (i.e. a programmed computer) for the thresholding and binarization process at para. [0032] and [00118], which discloses the thresholding and binarization process involves applying a threshold and establishing an interaction between nucleic acid mutations when associated with a phenotype for the mutation exceeds the threshold value, the steps intended to be required by the disclosed algorithm are unclear. For example, Applicant’s specification at para. [0018] discloses that an interaction between nucleic acid mutations is established when “associated with a phenotype for the mutation exceeds the threshold value”; however, it’s unclear what value (e.g. a score for a mutation, a score for a nucleic acid mutation pair/interaction) is intended to be compared to the threshold value, and it’s further unclear what is intended to be associated with the phenotype for the mutation, given the interaction is established between nucleic acid mutations (i.e. more than one mutation). As such, the metes and bounds of the claims are unclear. For purpose of examination, the thresholding and binarization process is interpreted to require applying a threshold and establishing an interaction between mutations based on a comparison of a score associated with the mutations being above a threshold. Clarification is requested.
Claims 1, 8, and 15, and claims dependent therefrom, are indefinite for recitation of “testing pairs of pathways of the interaction network for nucleic acid mutation-nucleic acid mutation pair interaction[s] with either a between pathway model (BPM) or within pathway model (WPM)”. It’s unclear what embodiments of testing pairs of pathways of the interaction network for enrichment of nucleic acid mutation pair interaction is included within the metes and bounds of “testing pairs of pathways of the interaction network… with a….within pathway model (WPM) enrichment”, given “within pathway” suggests the analysis is performed within a single pathway, rather between pairs of pathways. For exampling, it’s unclear if the claim intends to require testing each pathway of a pair of pathways for within pathway enrichment of nucleic acid mutation pair interactions, such that each test is performed on a pathway individually, or if the claim intends to require testing a pair of pathways for enrichment within both pathways. Alternatively it’s unclear if the pairs of pathways are intended to be tested for the between pathway model while single pathways are tested for the within pathway model, as suggested by Applicant’s specification at para. [0063] which discloses in the WPM case, SNP pairs connecting genes within the same pathways are analyzed instead of between pathway pairs. As such, the metes and bounds of the claims are unclear.  Clarification is requested. For purpose of examination, the limitation is interpreted to individual pathways are tested for within pathway model (WPM) enrichment, as suggested by Applicant’s specification.
Claim 11 is indefinite for recitation of “…wherein performing quality control of the genetic samples comprises:…”. There is insufficient antecedent basis for “the genetic samples” in the claim because claim 8, from which claim 11 depends, recites “..performing quality control of the genetic sample..”, and not multiple genetic samples. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 11 is interpreted to mean “…wherein performing quality control of the genetic sample comprises…”.
Claims 5, 12, and 17 are indefinite for recitation of “…wherein the thresholding and binarization process comprises establishing an interaction between nucleic acid mutations when associated with a phenotype for the mutation exceeds a threshold value” for the same reasons discussed above regarding the thresholding and binarization process in claims 1, 8, and 15. As such, the metes and bounds of the claims are unclear. For purpose of examination, the thresholding and binarization process is interpreted to require applying a threshold and establishing an interaction between mutations based on a comparison of a score associated with the mutations is above a threshold. Clarification is requested. 
Claims 6, 13, and 18 are indefinite for recitation of “…wherein the nucleic acid mutation is chosen from….”. Independent claims 1, 8, and 15, from which claims 6, 13, and 18 respectively depend, recite “mapping a nucleic acid mutation” in the mapping step, “a nucleic acid mutation interaction network” in the constructing step, “…nucleic acid-nucleic acid mutation pair interaction[s]” in the testing step, and “nucleic acid-nucleic acid pair interaction data” in the outputting step. Accordingly, it’s unclear whether claims 6, 13, and 18 intend to further limit the nucleic acid mutation being mapped to a gene, the nucleic acid mutation of the nucleic acid mutation interaction network, the nucleic acid-nucleic acid mutation pair interaction, or the outputted nucleic acid-nucleic acid mutation pair interaction data. As such, the metes and bounds of the claims are unclear. For purpose of examination, claims 6, 13, and 18 are interpreted to further limit the nucleic acid mutation of the mapped nucleic acid mutation, the nucleic acid mutation interaction network, the nucleic acid-nucleic acid mutation pair interaction, and/or the outputted nucleic acid-nucleic acid mutation pair interaction data. To overcome the rejection, claims 6, 13, and 18 should be amended to clarify which nucleic acid mutation is being further limited by the claim (e.g. “…wherein the mapped nucleic acid mutation”, if Applicant intends to further limit the nucleic acid mutation being mapped).

Response to Arguments
Applicant's arguments filed 08 March 2022 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant remarks that the appropriate corrections have been made to claims 1-20 to address the rejection of the claims under 35 U.S.C. 112(b) (Applicant’s arguments at pg. 15, para. 5-6).
This argument is not persuasive for the reasons discussed in the above rejections.

Claim Rejections - 35 USC § 112(d)
The rejection of claims 16 and 20 under 35 U.S.C. 112(d) in the Office action mailed 02 Nov. 2021 has been withdrawn in view of the cancellation of these claims received 08 March 2022.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 11-12, and 17-19 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Any newly recited portion herein is necessitated by claim amendment.
Claim 11 recites “The non-transitory machine readable medium of claim 8, wherein performing quality control of the genetic samples comprises: mapping a nucleic acid mutation to a gene in a collection of pathways and associating the mutation with one of the pathways. Claim 8 recites “…performing quality control of the genetic sample comprising mapping a nucleic acid mutation to a gene in a collection of pathways and associating the mutation with one of the pathways”. Therefore, claim 8 already recites that the quality control comprises the mapping of a nucleic acid mutation to a gene and then associating the mutation with a pathway. As such, claim 11 fails to further limit the non-transitory machine readable medium of claim 8, from which it depends.
Claims 5, 12, and 17 recite “…wherein the thresholding and binarization comprises establishing an interaction between nucleic acid mutations when associated with a phenotype for the mutation exceeds a threshold value”. Independent claims 1, 8, and 15, from which claims 5, 12, and 17 depend, recites “by performing a thresholding and binarization process….”, which has been interpreted under 35 U.S.C. 112(f). As discussed above, because this claim interpretation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof; Applicant’s specification discloses at para. [0032] and [00118] the structure for the thresholding and binarization process comprises applying a threshold and establishing an interaction between nucleic acid mutations when associated with a phenotype for the mutation exceeds a threshold value.  Therefore, the thresholding and binarization process recited in claims 1, 8, and 15 already is interpreted to comprise establishing an interaction between nucleic acid mutations when associated with a phenotype for the mutation exceeds a threshold value, as recited in claims 5, 12, and 17. Therefore, claims 5, 12, and 17 fail to further limit the subject matter of claims 1, 8, and 15, from which they depend, respectively.
Claims 17-19 serve to further limit the instructions included on the memory of the system of claim 15, from which claims 16-20 depend. However, as discussed above in claim interpretation, because the instructions/programming stored in the memory does not have a relationship to the recited system (i.e.. “which when executed by a machine, cause the machine to perform the operations…”), the instructions included on the memory do not have patentable weight. Therefore, claims 16-20 fail to further limit the subject matter of claim 15, from which they depend. To overcome the rejection, claim 15 can be amended to recite “…a memory, the memory including instructions, which when executed by the processor, cause the processor…”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 08 March 2022 regarding 35 U.S.C. 112(d) have been fully considered but they are not persuasive. 
Applicant remarks that appropriate correction has been made to claims 5, 12, and 16-20, and thus the claims overcome the rejection under 35 U.S.C. 112(d) (Applicant’s remarks at pg. 15, para. 6).
This argument is not persuasive. Regarding claims 5, 12, and 17, the thresholding and binarization process recited in claims 1, 8, and 15, respectively, is still interpreted under 35 U.S.C. 112(f), and thus has been interpreted to require performing the process recited in claims 5, 12, and 17. As such, claims 5, 12, and 17 still fail to further limit the subject matter of claims 1, 8, and 15, from which they respectively depend. Regarding claims 17-19, independent claim 15, from which the claims depend, has not been amended to address the issue regarding the lack of patentable weight given to the instructions stored on the memory of the system. Therefore, claims 17-19 still fail to further limit the subject matter of claim 15, as discussed above.

Claim Rejections - 35 USC § 101
The rejection of claims 2, 4, 10, 16, and 20 under 35 U.S.C. 101 in the Office action mailed 02 Nov. 2021 has been withdrawn in view of the cancellation of these claims received 08 March 2022.
Because the system of claims 15 and 17-19 can be easily amended such that the instructions included on the memory of the system are given patentable weight, in the interest of compact prosecution, the instructions stored on the memory of the system are being examined below with respect to 35 U.S.C. 101.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-9, 11-15, 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 8, and 15 being representative) is directed to a method, non-transitory machine readable medium, and system Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 8, and 15 recite the following steps which fall under the mathematical concept and/or mental process grouping of abstract ideas:
performing quality control of the genetic sample comprising mapping a nucleic acid mutation to a gene in a collection of pathways and associating the mutation with one of the pathways;
constructing a nucleic acid mutation interaction network based upon nucleic acid pair-level interactions of the genetic sample, wherein constructing the nucleic acid mutation interaction network is scored under at least on disease model;
producing an interaction network by performing a thresholding and binarization process on the nucleic acid pair interactions; and
testing pairs of pathways of the interaction network for nucleic acid mutation-nucleic acid mutation pair interactions with either a between pathway model (BPM) or within pathway model (WPM) enrichment.
The identified claim limitations falls into the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the step of mapping a mutation to a gene in a pathway and associating the mutation in a pathway involves analyzing gene information to determine if a mutation is located within a particular gene and analyzing pathways to determine of the gene falls within a particular pathway, which amounts to a mere analysis of data that can be practically performed in the mind.  The step of constructing a nucleic acid mutation interaction network based upon nucleic acid pair interactions involves analyzing each of the pairs of nucleic acids and connecting nucleic acids according to the pairs, which can be practically performed in the mind. Furthermore, performing a thresholding and binarization process on the nucleic acid pair interactions involves applying a threshold to the interactions and establishing interactions between the nucleic acids when an interaction score is above the threshold, which involves performing data comparisons and can be practically performed in the mind. Last, the step of testing pairs of pathways of the interaction network for mutation-mutation pair interactions using a pathway model or within pathway model enrichment involves comparing the frequency of the observed mutation pairs within the pathway pair and between pathway pairs to determine if the pathway pairs are enriched for these mutation pairs, which can be practically performed in the mind. That is, other than reciting the limitations are performed on a computer processor in claim 15 or by a machine in claim 8, nothing in the claims preclude the steps from being practically performed in the mind. 
Furthermore, the limitation of testing pairs of pathways of the interaction network for nucleic acid mutation-nucleic acid mutation interactions with either a between pathway model (BPM) or within pathway model (WPM) enrichment recites a mathematical concept. Specifically, testing pairs of pathways for between pathway or within pathway model enrichment of nucleic acid mutation pairs requires performing statistical tests to determine if the frequency of the observed nucleic acid mutation pairs within and between the pathway pairs is statistically significant compared to a null hypothesis of a number of observed nucleic acid mutation pairs within and between the pathway pairs by chance, as described in Applicant’s specification at para. [0064]-[0066]. Accordingly, this limitation amounts to a textual equivalent to performing mathematical calculations, and thus recites a mathematical concept.
Dependent claims 3, 6, 9, 11, 13, and 18 further recite an abstract idea. Claim 3 further recites the mental process and mathematical concept of determining an identical by descent (IBD) score of the genetic sample and the mental process of removing at least one genetic sample with an IBD score above a predetermined threshold value. Dependent claim 11 further recites the mental process of mapping a nucleic acid mutation to a gene in a collection of pathways and associating the mutation with one of the pathways. Dependent claims 6, 13, and 18 further recite the mental process of analysis of the nucleic acid mutation to be chosen from single nucleotide polymorphisms, insertions, deletions, translocations, or combinations thereof. Therefore, claims 1, 3, 5-9, 11-15, 17-19 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 3, 5-7, 9, 11-14, and 17-19 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 8, and 15 include:
a non-transitory machine readable medium (claim 8); 
a processor and memory (claim 15); and
outputting nucleic acid-nucleic acid mutation pair interaction data on a user interface (i.e. data output).
The additional elements of a computer processor, non-transitory machine readable medium, memory, user interfaces, and data output are generic computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f)(2).
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1, 3, 5-9, 11-15, 17-19 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 3, 5-7, 9, 11-14, and 17-19 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 8, and 15 include:
a non-transitory machine readable medium (claim 8); 
a processor and memory (claim 15); and
outputting nucleic acid-nucleic acid mutation pair interaction data on a user interface (i.e. data output).
The additional elements of a computer processor, non-transitory machine readable medium, memory, user interfaces, and data output are conventional computer components and/or functions.
The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significant more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). See MPEP 2106.05(f)(2).
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 08 March 2022 regarding 35 U.S.C.101 have been fully considered but they are not persuasive. 
Applicant remarks that the claimed invention is not a mathematical concept because none of the limitations of constructing a nucleic acid mutation interaction network, producing an interaction network, or testing pairs of pathways using either a between pathway model or a within pathway model recite mathematical concepts under the 2019 PEG, and that the Examiner confused the underlying mathematical concepts or approaches with the recited method steps themselves, but not one of these steps is a mathematical concept itself (Applicant’s remarks at pg. 11, para. 4 to pg. 12, para. 1).
This argument is not persuasive. First, only the limitation of “testing pairs of pathways of the interaction network for nucleic acid mutation-nucleic acid mutation pair interactions with either a between pathway model (BPM) or within pathway model (WPM) enrichment” was identified to recite a mathematical concept, while the steps of constructing a nucleic acid mutation interaction network and producing an interaction network were identified to recite a mental process. MPEP 2106.04(a)(2) I states a claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. In this case, the broadest reasonable interpretation of using a BPM or WPM requires performing statistical tests to determine of the frequency of the observed nucleic acid mutation pairs within and between the pathway pairs is statistically significant compared to a null hypothesis, as described in Applicant’s specification at para. [0064]-[0066]. As such, the broadest reasonable interpretation of using the WPM and BPM to test pairs of pathways, when read in light of Applicant’s specification, encompasses a mathematical calculation.

Applicant remarks the claimed invention is not a mental process because a reasonable interpretation of amended claim 1 as quoted in the above constructing a nucleic acid mutation interaction network, producing an interaction network, and testing pairs of pathway steps, and that the specification elaborates on the example processes done to perform these steps with regarding to FIG. 3 and para. [0026]-[0028], explaining in detail an example construction of a nucleic acid mutation network, and that this, and many other steps recited in the claims, are not do-able in the human mind at all, let alone with a large set of genetic information (Applicant’s remarks at pg. 12, para. 2 to pg. 13, para. 2).
This argument is not persuasive because it is not commensurate with the scope of the claim. First, the claims do not require “a large set of genetic information”, and instead only require receiving a plurality (e.g. two) nucleic acid pair-level interactions, mapping a single mutation to a gene, constructing a nucleic acid mutation interaction network based on the plurality (e.g. two) nucleic acid pair-level interactions in the sample, and then performing a thresholding and binarization process on the interaction network that could comprise two interactions (e.g. involving comparing numbers to a threshold). There is nothing in the claims that precludes these steps from being practically performed in the mind, nor has Applicant provided any specific reasoning as to why these limitations are too complex to be practically performed in the mind. Furthermore, while claims are given their broadest reasonable interpretation viewed in light of Applicant’s specification, it is improper to import limitations from the specification into the claims. 

Applicant remarks that the claimed methods and systems provide significant improvements to screening of large-scale genetic interaction networks, and specifically for searching through genome-wide association studies for mutation-mutation interactions because existing methods for identifying genetic interactions focus on testing individual locus pairs, which lack statistical power, and these prior methods do not allow for comprehensive genetic screening, while the instantly claimed method allows for explicitly searching for coherent sets of mutation-mutation interactions within genome-wide association study cohorts, which can aid in identifying disease risk (Applicant’s remarks at pg. 13, para. 3 to pg. 14, para. 1). Applicant further remarks the methods and systems allow for a significant technological improvement by producing a large mutation-mutation interaction network without such an unwieldly number of subjects as in a standard GWAS study, that this study (referring to an example in the specification) could not practically be screened by a human staff, nor be produced based on previous versions of screening, and thus the claims are not directed to any alleged abstract idea (Applicant’s remarks at pg. 14, para. 2-5).
This argument is not persuasive. It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements or by the additional element(s) in combination with the recited judicial exception. Furthermore, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a). In this case, the alleged improvement regarding improved production of genetic interaction networks (e.g. using fewer subjects) and screening of genetic interaction networks amounts to an improved abstract idea, which is not an improvement technology. As discussed in the rejection above, the additional elements of the claims include a non-transitory machine readable medium, a processor, memory, a user interface, and data output. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a recited judicial exception into a practical application. Therefore, the additional elements, even in combination with the recited judicial exception, do not integrate the recited judicial exception into a practical application, and thus the claims are directed to an abstract idea.

Claim Rejections - 35 USC § 102
The rejection of claims 16 and 20 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chance et al. (US 2014/0288846 A1; cited in IDS filed 24 Aug. 2018) in the Office action mailed 02 Nov. 2021 has been withdrawn in view of the cancellation of these claims received 08 March 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chance et al. (US 2014/0288846 A1; cited in IDS filed 24 Aug. 2018; previously cited). This rejection is previously recited.
Regarding claim 15, Chance et al. discloses a computer (i.e. a system) comprising a processor and memory storing instructions executable by a processor (claim 13).
Regarding the content of the instructions stored on the memory, the instructions stored on the memory does not have a relationship to the recited system and thus do not have patentable weight, as discussed above in claim interpretation. See MPEP 2111.05 III.
Regarding claims 17-19, the claims only serve to further limit the instructions stored on the memory of claim 15, from which claims 17-19 depend, which do not have patentable weight for the reasons discussed above in claim interpretation for claim 15.
Therefore, the invention is anticipated by Chance et al.

Response to Arguments
Applicant's arguments filed 08 March 2022 regarding 35 U.S.C. 102(a)(1) and 102(a)(2) have been fully considered but they are not persuasive. 
Applicant remarks that claim 15 has been amended to incorporate “performing quality control of a genetic sample by mapping a nucleic acid mutation to a gene in a collection of pathways and associating the mutation with one of the pathways”, and that this limitation is not taught or discussed in Chance alone (Applicant’s remarks at pg. 16, para. 1).
This argument is not persuasive. The limitation regarding “performing quality control of a genetic sample by mapping…” is part of the instructions stored on the memory of the system of claim 15. However, as discussed above in claim interpretation claim 15 recites “A system comprising: a processor; and a memory, the memory including instructions, which when executed by a machine, cause the machine to perform the operations comprising:….”, which includes memory comprising instructions (i.e. descriptive material). However, because the instructions/programming stored in the memory does not have a relationship to the recited system (i.e.. “which when executed by a machine, cause the machine to perform the operations…”), the instructions stored on the memory do not have patentable weight. See MPEP 2111.05. As such, the instructions for performing quality control do not have patentable weight.
To be given patentable weight, the descriptive material and associated product must be in a functional relationship.

Claim Rejections - 35 USC § 103
The rejection of claims 2, 4, and 10, under 35 U.S.C. 103 as being unpatentable over Pandey et al. (Epistasis network centrality analysis yields pathway replication across two GWAS cohorts for bipolar disorder, 2012, Tansl Psychiatry, 2:e154, pg. 1-9) in view of Kelley et al. (Systematic interpretation of genetic interactions using protein networks, 2005, 23(5), pg. 561-566; cited in IDS 17 Sept. 2019) in the Office action mailed 02 Nov. 2021 has been withdrawn in view of the cancellation of these claims received 08 March 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (Epistasis network centrality analysis yields pathway replication across two GWAS cohorts for bipolar disorder, 2012, Tansl Psychiatry, 2:e154, pg. 1-9; previously cited) in view of Kelley et al. (Systematic interpretation of genetic interactions using protein networks, 2005, 23(5), pg. 561-566; cited in IDS 17 Sept. 2019; previously cited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claims 1 and 8, Pandey et al. discloses a method for pathway and gene-set enrichment  comprising the following steps:
Pandey discloses receiving a plurality of gene-gene interactions of a genetic sample (pg. 3, col. 1, para. 1 to col. 2, para. 3, e.g. pairwise interactions between genes determined from a sample).
Pandey et al. discloses mapping SNPs (i.e. nucleic acid mutations) of the sample to a gene in a collection of pathways, which is then associating with one of the pathways (i.e. performing quality control) (Figure 1, e.g. SNPs are mapped to a gene, which is mapped to a pathway of multiple pathways; pg. 3, col. 2, para. 3; pg. 4, col. 1, para. 2-3, e.g. if a SNP is not easily assigned, it is not used in pathway analysis)).
Pandey et al. discloses constructing a gene-gene interaction network (i.e. a nucleic acid mutation interaction network) based upon interactions between pairs of SNPS from the sample and scoring the nucleic acid mutation interaction network using a disease model (pg. 3, col. 2, para. 3-4; pg. 3, col. 1, para. 3; Figure 2).
Pandey discloses applying a threshold to filter the gene-gene interactions and pruning edges with an edge strength below a threshold value on the nucleic acid mutation interaction network (pg. 4, col. 2, para. 2), such that interactions were established between SNPs associated with the disease when a score exceeded a threshold, thereby producing an interaction network (e.g. with the pruned edges).
Regarding claims 5 and 12, the claims do not serve to further limit the subject matter of independent claims 1, 8, and 15, from which they respectively depend, for the reasons discussed above in the rejection of the claims under 35 U.S.C. 112(d). Therefore, the claims are rejected for the same reasons discussed above regarding claims 1, 8, and 15.
Regarding claims 6 and 13, Pandey et al. discloses the mutations are single nucleotide polymorphisms (Figure 1).
Regarding claims 7 and 14, Pandey et al. discloses the disease model is an additive model (pg. 3, col. 2, para. 3, e.g. b + b1G1…).
Regarding claim 9, Pandey et al. discloses constructing the mutation interaction network  comprises determining whether the edge strength between a gene-gene interaction (i.e. a mutation pair interaction density) exceeds a threshold value (pg. 4, col. 2, para. 2, e.g. edges are pruned if edge strength is less than 0.575). Pandey et al. further discloses associating the mutation pair with a phenotype (pg. 3, col. 2, para. 3-4, e.g. probability D=1 | G1, G2).
Regarding claim 11, Pandey et al. discloses mapping SNPs (i.e. nucleic acid mutations) to a gene in a collection of pathways, which is then associating with one of the pathways (Figure 1, e.g. SNPs are mapped to a gene, which is mapped to a pathway of multiple pathways; pg. 3, col. 2, para. 3; pg. 4, col. 1, para. 2-3, e.g. if a SNP is not easily assigned, it is not used in pathway analysis)). Furthermore, as discussed above under the rejection of claim 11 under 35 U.S.C. 112(d), claim 11 fails to further limit claim 8, from which it depends, and therefore, claim 11 is rejected for the same reasons discussed above for claim 8.

Pandey et al. does not disclose the following limitations:
Regarding claims 1 and 8, Pandey et al. does not disclose a computer or a non-transitory machine readable medium with instructions for performing the method. However, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
Further regarding claims 1 and 8, Pandey et al. does not disclose testing pairs of pathways of the interaction network for nucleic acid-nucleic acid mutation pair interactions, with  either a between pathway model (BPM) or within pathway model (WPM) enrichment. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Kelley et al.
Regarding claims 1 and 8, Kelley et al. discloses a method for interpreting genetic interactions using protein networks which includes constructing a genetic network comprising gene-gene interactions based on mutations (Figure 1; pg. 562, col. 1, para. 1-2), and then performing both between-pathway and within-pathway enrichment of the gene-gene interactions (i.e. enrichment of nucleic acid-nucleic acid mutation pair interactions (Abstract; Figure 1; pg. 562, col. 1, para. 3 to col. 2, para. 2). Kelley et al. further discloses that in humans, genetic interactions are critical in linkage analysis of complex disease (pg. 561, col. 1, para. 1), and using between-pathway and within-pathway enrichment of gene interactions can be used to predict new protein functions and genetic interactions (pg. 563, col. 1, para. 2 to col. 2, para. 3).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Pandey et al. to have tested pairs of pathways or pathways for between pathway model (BPM) or within pathway model (WPM) enrichment of nucleic acid-nucleic acid mutation pair interactions, respectively, as shown by Kelley et al. (Abstract; Figure 1; pg. 562, col. 1, para. 3 to col. 2, para. 2). One of ordinary skill in the art would have been motivated to modify the method of Pandey et al. with the method of Kelley et al. in order to discover new genetic interactions, which are critical in the analysis of complex disease, as shown by Kelley et al. (pg. 561, col. 1, para. 2; pg. 563, col. 1, para. 2), given Pandey et al. also involves analyzing the contribution of interactions between SNPS to disease (Abstract). This modification would have had a reasonable expectation of success because Pandey et al. also discloses constructing a network based on the interactions between pairs of SNPs (pg. 3, col. 2, para. 3-4), and additionally performing pathway enrichment for particular genes (pg. 4, col. 1, para. 2 to col. 2, para. 2). Therefore, the invention is prima facie obvious.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. in view of Kelley et al., as applied to claim 1 above, and further in view of Simonson et al. (Whole-Genome Pathway Analysis on 132,497 Individuals Identifies Novel Gene-Sets Associated with Body Mass Index, 2014, PLOS ONE, 9(1), pg. 1-10; previously recited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claim 3, Pandey et al. in view of Kelley et al., as applied to claim 1 above, does not show the quality control comprises determining an identical by descent (IBD) score of a pair of nucleic acid mutations of the genetic sample and removing at least one of the nucleic acid mutations of the genetic sample with an IBD score above a predetermined threshold value. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Simonson et al.
Regarding claim 3, Simonson et al. discloses a method for identifying interacting genes associated with a condition (abstract), which includes performing quality control by using identify by descent scores to remove individuals with values indicating relatedness of less than 2nd degree relatives (pg. 7, col. 1, para. 5). By removing individuals with IBD values above or below a threshold, this discloses removing at least one nucleic acid mutations of the genetic sample (e.g. all are removed). Simonson et al. further discloses removing closely related individuals allows for the dataset to meet stringent quality control standards (pg. 7, col. 1, para. 4).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Pandey et al. in view of Kelley et al., as applied to claim 1 above, to have determined and IBD score of the nucleic acid mutations of genetic samples and removed at least one genetic sample (i.e. at least one nucleic acid mutation) with an IBD score above or below a predetermined threshold value, as shown by Simonson et al (pg. 7, col. 1, para. 5). One of ordinary skill in the art would have been motivated to modify the method made obvious by Pandey et al. in view of Kelley et al. with the method of Simonson et al. in order to meet stringent quality control standards for whole genome association analysis of genes with a condition (Abstract; pg. 7, col. 1, para. 4), given Pandey et al. also discloses determining gene associations for a disease (Abstract). This modification would have had a reasonable expectation of success because both Pandey et al. (Figure 1) and Simonson et al. (pg. 7, col. 1, para. 5) involve analyzing single nucleotide polymorphism data. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 08 March 2022 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that the references do not teach or suggest (1) producing an interaction network by performing a thresholding and binarization process and (2) testing pairs of pathways of the interaction network for nucleic acid mutation pair interactions with either a between pathway model or within pathway model (Applicant’s remarks at pg. 17, para. 1). Applicant further remarks the specification explains the method can include binarization by applying a threshold to derive a low-confidence, high coverage interaction network, and after binarization, at operation 26, the SNP-SNP interaction network is broken into two networks, referred to as the risk and protective networks, and for each pathway-pathway interaction, “observed SNP-SNP interaction density between two pathways is tested to determine if it is significantly higher than expected globally and locally, and that while Pandey appears to disclose a pathway and gene-set enrichment method in the context of bipolar disorder, Pandey does not teach or discuss thresholding binarization of SNPs or the produced network, nor does Pandey discuss analyzing pathway-pathway interactions (Applicant’s remarks at pg. 17, para. 2-3). 
This argument is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. breaking a network into a low-confidence and high-confidence network, breaking the interaction network into a risk and protective networks, observing SNP-SNP interaction densities, etc.) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation regarding the “thresholding and binarization process” was interpreted under 35 U.S.C. 112(f) and further rejected under 35 U.S.C. 112(b) to require applying a threshold and establishing an interaction between mutations based on a comparison of a score associated with the mutations being above a threshold. As discussed in the above rejection, Pandey discloses applying a threshold to filter the gene-gene interactions and pruning edges with an edge strength below a threshold value on the nucleic acid mutation interaction network (pg. 4, col. 2, para. 2), such that interactions were established between SNPs associated with the disease when a score exceeded a threshold, thereby producing an interaction network (e.g. with the pruned edges). As such, Pandey discloses producing an interaction network using a threshold and binarization process. Regarding the limitation of “testing pairs of pathways…”, Pandey was not relied on for this limitation, and instead Kelley was relied upon, as discussed below.

Applicant remarks that Kelley appears to disclose methods relating to integrating genetic and physical networks to capture physical contexts beyond genetic interactions and analyzes interactions between the genetic network and the physical protein network, but does not discuss thresholding and binarization of a genetic network, nor does Kelley disclose testing pairs of pathways for nucleic acid mutation-nucleic acid mutation interactions as recited in the claims (Applicant’s remarks at pg. 17, para. 4 to pg. 18, para. 1).
This argument is not persuasive. First, Kelley was not relied upon for the limitation of “producing an interaction network by performing a thresholding and binarization process”, and instead Pandey was relied upon for this limitation, as discussed above. Furthermore, Kelley et al. discloses a method for interpreting genetic interactions using protein networks which includes constructing a genetic network comprising gene-gene interactions based on mutations (i.e. a nucleic acid mutation interaction network) (Figure 1; pg. 562, col. 1, para. 1-2), and then performing both between-pathway (i.e. pairs of pathways are tested) and within-pathway enrichment of the gene-gene interactions (i.e. enrichment of nucleic acid-nucleic acid mutation pair interactions (Abstract; Figure 1; pg. 562, col. 1, para. 3 to col. 2, para. 2, e.g. pairs of pathways were assigned a score proportional to the density of the genetic interactions bridging between pathways). Thus Kelley discloses testing pairs of pathways (e.g. between pathway enrichment) for nucleic acid mutation to nucleic acid mutation interactions using a between pathway model (BPM). Furthermore, it is noted that this limitation was interpreted to require that the within pathway model analyzes individual pathways, rather than pairs of pathways, as discussed above in the rejection of the claim under 35 U.S.C. 112(b), and that the broadest reasonable interpretation of the claims can require performing only the within pathway model. Kelley also discloses within-pathway enrichment of the gene-gene interactions (i.e. enrichment of nucleic acid-nucleic acid mutation pair interactions) within a pathway (Abstract; Figure 1; pg. 562, col. 1, para. 3 to col. 2, para. 2)

Applicant remarks the additional references do not cure this deficiency, and thus independent claims 1, 8, and 15 are allowable over the cited references, in addition to the dependent claims in that they depend on claims 1, 8, and 15 (Applicant’s remarks at pg. 18, para. 2).
This argument is not persuasive for the same reasons discussed above.

Applicant remarks that a skilled artisan would not have been motivated to combine the cited references without impermissible hindsight, as the cited references Pandey and Kelley do not contemplate the problems addressed with the pending case, involving leveraging network structure to discover genetic interactions in genome-wide association studies (GWAS), having statistical power useful for exploring the underling associations of genetic interactions with inherited phenotypes to address missing heritability, and that the recited method provide a general framework for detection of genetic interactions (Applicant’s remarks at pg. 18, para. 3-4). Applicant further remarks that Pandey is concerned with prioritizing genes for pathways enrichment in GWAS of bipolar disorder, the scope of Pandey’s study is small (about 1000 SNPs) and does not contemplate between network interactions, and Kelley is concerned with interactions between genetic networks and physical protein networks, but neither reference contemplates addressing inherited phenotype analysis with a large statistical power (Applicant’s remarks at pg. 18, para. 3 to pg. 19, para. 1).
This argument is not persuasive. First, this argument is not commensurate with the scope of the claims because the claims do not involve any genome-wide association studies, addressing missing heritability, or require any specific “large statistical power”.  Furthermore, in response to applicant's argument that Pandey and Kelley do not contemplate the specific problems addressed with the pending application, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As discussed above, Kelley discloses between-pathway (i.e. pairs of pathways are tested) and within-pathway enrichment of the gene-gene interactions (i.e. enrichment of nucleic acid-nucleic acid mutation pair interactions (Abstract; Figure 1; pg. 562, col. 1, para. 3 to col. 2, para. 2, e.g. pairs of pathways were assigned a score proportional to the density of the genetic interactions bridging between pathways). Kelley further provides the motivation of combining the method of Pandey with the method of Kelley of performing between-pathway and within-pathway enrichment of gene interactions in order to predict new protein functions and genetic interactions (pg. 563, col. 1, para. 2 to col. 2, para. 3). Given both Pandey and Kelley disclose generating a network based on interactions between genes, the method of Kelley would be applicable to the method of Kelley. As such, one of ordinary skill in the art would have been motivated to combine the methods of Pandey and Kelley with a reasonable expectation of success.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631